Case 19-05149-wlh   Doc 12        Filed 05/30/19 Entered 05/30/19 12:00:07     Desc Main
                                  Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: May 30, 2019
                                                  _____________________________________
                                                             Wendy L. Hagenau
                                                        U.S. Bankruptcy Court Judge

_______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

  IN RE:                                           CASE NO. 18-69907-WLH

  JAMES EDWARD COX,                                CHAPTER 7

                     Debtor.


  LINDA TEDDER, AS ADMINISTRATOR OF                ADVERSARY PROCEEDING NO.
  THE ESTATE OF NANCY TEDDER,                      19-5149-WLH

                     Plaintiff,

  v.

  JAMES EDWARD COX,

                     Defendant.



                                            1
Case 19-05149-wlh        Doc 12      Filed 05/30/19 Entered 05/30/19 12:00:07              Desc Main
                                     Document      Page 2 of 4


                    ORDER ON DEFENDANT’S MOTION TO DISMISS

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss (Doc. No. 5) (The

“Motion”), filed on April 17, 2019.

       On March 15, 2019, Plaintiff initiated this adversary proceeding by filing a complaint

(“Complaint”) seeking a determination a debt owed by the Debtor is nondischargeable pursuant to

section 523(a)(2)(A) of the Bankruptcy Code. Defendant filed the Motion in response, arguing

the Court should dismiss the Complaint for failure to state a claim upon which relief may be

granted under section 523(a)(2)(A) because it failed to allege Debtor did not intend to repay the

debt at the time it was incurred and failed to allege facts sufficient to establish justifiable reliance

on the Debtor’s alleged misrepresentations.

       On May 1, 2019, Plaintiff filed an amended complaint (“Amended Complaint”) (Doc. No.

8), alleging additional facts and seeking a determination that her claim is nondischageable pursuant

to section 523(a)(2). On May 15, 2019, Defendant answered the Amended Complaint (Doc. No.

10).

       In the context of a motion to dismiss, the Court must construe all of the allegations in the

complaint as true and view the assertions “in the light most favorable to the plaintiff.” Watts v.

Florida Int'l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). Under Federal Rule of Civil Procedure

8(a)(2), a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). There is no need for “detailed factual

allegations,” but the complaint must provide the grounds for relief, which “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “ [O]nly a complaint that states a plausible

claim for relief survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.



                                                   2
Case 19-05149-wlh       Doc 12     Filed 05/30/19 Entered 05/30/19 12:00:07            Desc Main
                                   Document      Page 3 of 4


1937, 173 L. Ed. 2d 868 (2009) (citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.

       However, a plaintiff may amend his complaint as a matter of right within 21 days after a

motion filed under Rule 12(b) is served. See Fed. R. Civ. P. 15(a)(1). Here, the Amended

Complaint is timely filed. Defendant has not filed a subsequent motion to dismiss the Amended

Complaint, but rather filed an Answer to it. “Under the Federal Rules, an amended complaint

supersedes the original complaint.” Fritz v. Standard Sec. Life Ins. Co., 676 F.2d 1356, 1358 (11th

Cir. 1982). When Plaintiff filed the Amended Complaint, the previously filed Complaint “was

supplanted and divested of any legal effect.” Azkour v. Haouzi, No. 11 Civ. 5780, 2012 U.S. Dist.

LEXIS 81448, 2012 WL 2125951, at *2 (S.D.N.Y. June 12, 2012); see also Carbiener v. Lender

Processing Servs., No. 3: 13-cv-970-J-39PDB, 2014 U.S. Dist. LEXIS 192259, 2014 WL

12616966, at *4 (M.D. Fla. Sept. 29, 2014). When a defendant’s motion is premised upon an

original or previously filed complaint, the motion becomes moot when the plaintiff files a newly

amended complaint. See Mitchell v. Stubenbordt (In re Stubenbordt), 583 B.R. 800, 801-02

(Bankr. N.D. Ga. 2018). Thus, Defendant’s Motion is moot. Accordingly,

       IT IS ORDERED that the Motion is DENIED AS MOOT.

                                     END OF DOCUMENT

Distribution List

Linda Tedder, as Administrator of the Estate of Nancy Tedder
c/o Valerie Richmond
Burr & Forman LLP
171 17th Street, NW, Suite 1100
Atlanta, GA 30363

Valerie K. Richmond
Brian J. Levy

                                                 3
Case 19-05149-wlh        Doc 12   Filed 05/30/19 Entered 05/30/19 12:00:07   Desc Main
                                  Document      Page 4 of 4


Burr & Forman LLP
171 17th Street NW
Suite 1100
Atlanta, Georgia 30363

James Edward Cox
272 Chicopee Dr. NE
Marietta, GA 30060

David S. Klein
Rountree Leitman & Klein, LLC
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329




                                            4
